COURT OF APPEALS
CATHERINE STONE                    FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                          300 DOLOROSA, SUITE 3200
SANDEE BRYAN                          SAN ANTONIO, TEXAS 78205-3037
MARION                              WWW.4THCOA.COURTS.STATE.TX.US                          TELEPHONE
MARIALYN BARNARD                                                                          (210) 335-2635
REBECA C. MARTINEZ
PATRICIA O. ALVAREZ                                                                       FACSIMILE NO.
LUZ ELENA D. CHAPA                                                                         (210) 335-2762
  JUSTICES


                                          March 18, 2014

       Omar Escobar                                       Eloy R. Garcia
       District Attorney                                  District Clerk - Starr County
       Starr County Courthouse                            Starr County Courthouse, Room
       401 N. Britton Ave. Suite 417                      302
       Rio Grande City, TX 78582                          401 North Britton Avenue
       * DELIVERED VIA E-MAIL *                           Rio Grande City, TX 78582
                                                          * DELIVERED VIA E-MAIL *
       Jesus Maria Alvarez
       Attorney at Law                                    Julian G. Alderette
       501 N. Britton Avenue                              Official Court Reporter - 381st
       Rio Grande City, TX 78582                          District Court
       * DELIVERED VIA E-MAIL *                           401 N. Britton Avenue, Room 401
                                                          Rio Grande City, TX 78582
                                                          * DELIVERED VIA E-MAIL *

       RE:     Court of Appeals Numbers: 04-14-00136-CR, 04-14-00137-CR, 04-14-00138-CR, &
                                          04-14-00139-CR
               Trial Court Case Numbers: 12-CR-611, 12-CR-615, 12-CR-613, & 12-CR-609
               Style: Billy Edward Gonzalez
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered causes.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Jonathan Quintero
                                                            Deputy Clerk, Ext. 53220
                                                                          The State of TexasAppellee/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 18, 2014

               Nos. 04-14-00136-CR, 04-14-00137-CR, 04-14-00138-CR, & 04-14-00139-CR

                                         Billy Edward GONZALEZ,
                                                  Appellant

                                                       v.

                                         THE STATE OF TEXAS,
                                               Appellee

                          From the 381st Judicial District Court, Starr County, Texas
                   Trial Court Nos. 12-CR-611, 12-CR-615-CR, 12-CR-613, & 12-CR-609
                                 Honorable Jose Luis Garza, Judge Presiding

                                                O R D E R
         The trial court imposed the sentences in Appeal Nos. 04-14-00136-CR, 04-14-00138-CR, and 04-14-
00139-CR on October 30, 2013, and signed the order being appealed in Appeal No. 04-14-00137-CR on
October 31, 2013. Appellant did not file a motion for new trial. Because appellant did not file a timely
motion for new trial, the deadline for filing the notice of appeal was November 29, 2014, for Appeal Nos. 04-
14-00136-CR, 04-14-00138-CR, and 04-14-00139-CR, and December 2, 2014, for Appeal No. 04-14-00137-
CR. TEX. R. APP. P. 26.2(a)(1). A notice of appeal was not filed until February 25, 2014, and the record
shows it was not mailed until February 18, 2104, and appellant did not file a motion for extension of time to
file the notice of appeal. See TEX. R. APP. P. 26.3.

         We therefore order appellant to file a written response on or before April 17, 2014 showing cause
why these appeals should not be dismissed for want of jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996) (holding that timely notice of appeal is necessary to invoke court of appeals’
jurisdiction). If appellant fails to satisfactorily respond within the time provided, the appeals will be
dismissed. If a supplemental clerk’s record is required to show jurisdiction, appellant must ask the trial court
clerk to prepare one and must notify the clerk of this court that such a request was made.

         We order all deadlines in this matter suspended until further order of the court. We further order the
clerk of this court to serve a copy of this order on all counsel and the court reporter.

                                                            _________________________________
                                                            Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this
18th day of March, 2014.

                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court
                                                 MINUTES

                                            Court of Appeals
                                     Fourth Court of Appeals District
                                           San Antonio, Texas



                                               March 18, 2014

               Nos. 04-14-00136-CR, 04-14-00137-CR, 04-14-00138-CR, & 04-14-00139-CR

                                         Billy Edward GONZALEZ,
                                                  Appellant

                                                       v.

                                         THE STATE OF TEXAS,
                                               Appellee

                          From the 381st Judicial District Court, Starr County, Texas
                   Trial Court Nos. 12-CR-611, 12-CR-615-CR, 12-CR-613, & 12-CR-609
                                 Honorable Jose Luis Garza, Judge Presiding

                                                O R D E R
         The trial court imposed the sentences in Appeal Nos. 04-14-00136-CR, 04-14-00138-CR, and 04-14-
00139-CR on October 30, 2013, and signed the order being appealed in Appeal No. 04-14-00137-CR on
October 31, 2013. Appellant did not file a motion for new trial. Because appellant did not file a timely
motion for new trial, the deadline for filing the notice of appeal was November 29, 2014, for Appeal Nos. 04-
14-00136-CR, 04-14-00138-CR, and 04-14-00139-CR, and December 2, 2014, for Appeal No. 04-14-00137-
CR. TEX. R. APP. P. 26.2(a)(1). A notice of appeal was not filed until February 25, 2014, and the record
shows it was not mailed until February 18, 2104, and appellant did not file a motion for extension of time to
file the notice of appeal. See TEX. R. APP. P. 26.3.

         We therefore order appellant to file a written response on or before April 17, 2014 showing cause
why these appeals should not be dismissed for want of jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996) (holding that timely notice of appeal is necessary to invoke court of appeals’
jurisdiction). If appellant fails to satisfactorily respond within the time provided, the appeals will be
dismissed. If a supplemental clerk’s record is required to show jurisdiction, appellant must ask the trial court
clerk to prepare one and must notify the clerk of this court that such a request was made.

         We order all deadlines in this matter suspended until further order of the court. We further order the
clerk of this court to serve a copy of this order on all counsel and the court reporter.

                                                            /s/ Marialyn Barnard
                                                            Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this
18th day of March, 2014.

                                                            /s/ Keith E. Hottle
                                                            Keith E. Hottle
                                                            Clerk of Court

ENTERED THIS 18TH DAY OF MARCH, 2014.